Exhibit 10.4
Amended Non-Employee Director Compensation Summary
1. Each non-employee Board member will receive a $20,000 annual retainer,
payable quarterly in arrears on the fifth business day prior the end of each
calendar quarter. For each year, commencing in 2009, any such Board member may
elect (by giving written notice to the Company on or before the first business
day of the applicable calendar year) to receive such annual retainer in the form
of shares of Common Stock of the Company, payable quarterly in arrears on the
fifth business day prior the end of each quarter under the Town Sports
International Holdings, Inc. 2006 Stock Incentive Plan, as amended (the “Plan”)
(with the value of such shares of Common Stock being the Fair Market Value (as
defined in the Plan) thereof on the fifth business day before the end of each
calendar quarter). Notwithstanding the preceding sentence, any Board member who
has so elected to receive such annual retainer in the form of shares of Common
Stock of the Company may revoke such election for the balance of such calendar
year by giving written notice to the Company at any time when such Board member
is otherwise eligible to purchase and sell shares of Common Stock of the Company
pursuant to the Company’s then existing trading policies and procedures with
respect to such purchases and sales. This annual retainer will be pro rated for
any partial year.
2. The chairman of the Audit Committee will receive an additional $10,000 annual
retainer, payable quarterly in arrears on the fifth business day prior the end
of each calendar quarter. For each year, commencing in 2009, the chairman of the
audit committee may elect (by giving written notice to the Company on or before
the first business day of the applicable calendar year) to receive such annual
retainer in the form of shares of Common Stock of the Company, payable quarterly
in arrears on the fifth business day prior the end of each calendar quarter
under the Plan (with the value of such shares of Common Stock being the Fair
Market Value thereof on the fifth business day before the end of each calendar
quarter). Notwithstanding the preceding sentence, the chairman of the Audit
Committee, if he or she so elected to receive such annual retainer in the form
of shares of Common Stock of the Company, may revoke such election for the
balance of such calendar year by giving written notice to the Company at any
time when he or she is otherwise eligible to purchase and sell shares of Common
Stock of the Company pursuant to the Company’s then existing trading policies
and procedures with respect to such purchases and sales. This additional annual
retainer will be pro rated for any partial year.
3. Each existing non-employee Board member will receive an annual stock option
grant of 1,000 shares on the first business day of each calendar year with the
exercise price being the Fair Market Value thereof on the date of the grant.
Each annual grant will vest on the first anniversary of the grant.
4. Each new non-employee Board member joining the Board will receive an initial
stock option grant of 5,000 shares with the exercise price being the Fair Market
Value thereof on the date of the grant. The grant will vest in three equal
installments on the first, second and third anniversaries of the grant,
respectively. Each new non-employee director will be eligible in the following
year to receive the annual stock option grant referred to in Section 3 above.
5. Each non-employee Board member will receive an additional $3,000 for each
Board meeting that such director attends in person and an additional $1,000 for
each Board meeting that such director attends via telephone.
6. Each non-employee member of a committee other than the audit committee will
receive an additional $1,000 for each committee meeting that such director
attends in person and an additional $500 for each Board committee meeting that
such director attends via telephone.
7. Each non-employee member of the audit committee will receive an additional
$2,500 for each audit committee meeting that such director attends in person and
an additional $1,000 for each audit committee meeting that such director attends
via telephone.
8. Each non-employee Board member and each member of a committee will be
reimbursed for any out-of-pocket expenses reasonably incurred by him or her in
connection with services provided in such capacity.
Approved May 14, 2009

